  Case 16-10634         Doc 46        Filed 01/25/19 Entered 01/25/19 14:56:12        Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 16 B 10634
         Leonard J. Wheeler,                    )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
                DEBTOR.                         )

                                        NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         Joel P Fonferko, Codilis & Associates, P.C., 15W030 N. Frontage Road, Suite 100
         Burr Ridge, IL 60527, representing Ocwen Loan Servicing, LLC as servicer for U.S.
         Bank National Association, as Trustee for Residential Asset Mortgage Products, Inc.,
         Mortgage Asset-Backed Pass-Through Certificates, Series 2006-RZ5;


         See attached service list.

       Please take notice that on February 11, 2019, at 9:00 a.m. I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                          PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
January 25, 2019, to:

         The Chapter 13 Trustee listed above via electronic notice; and

To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.

                                                              /s/ Steve Miljus___
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 South Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
                  Case
Label Matrix for local    16-10634
                       noticing           Doc 46 Cerastes,
                                                   Filed 01/25/19
                                                           LLC            Entered 01/25/19 14:56:12      Desc Main
                                                                                              Ocwen Loan Servicing, LLC as servicer for U.
0752-1                                                Document           Page
                                                 C O WEINSTEIN AND RILEY, PS   2 of 5         c/o Codilis & Associates, P.C.
Case 16-10634                                      2001 Western Ave Suite 400                     15W030 North Frontage Road, Suite 100
Northern District of Illinois                      Seattle, WA 98121-3132                         Burr Ridge, IL 60527-6921
Eastern Division
Fri Jan 25 10:25:34 CST 2019
Recovery Management Systems Corporation            U.S. Bankruptcy Court                          ALLY FINANCIAL
25 SE Second Avenue Suite 1120                     Eastern Division                               200 RENAISSANCE CTR
Miami, FL 33131-1605                               219 S Dearborn                                 DETROIT, MI 48243-1300
                                                   7th Floor
                                                   Chicago, IL 60604-1702

Ally Bank                                          CREDIT ONE BANK NA                             Capital One
PO Box 130424                                      PO BOX 98875                                   Po Box 30281
Roseville MN 55113-0004                            LAS VEGAS, NV 89193-8875                       Salt Lake City, UT 84130-0281



Capital One Bank (USA), N.A.                       Cerastes, LLC                                  Check ’n Go
PO Box 71083                                       C/O Weinstein & Riley, P.S.                    C/O Real Time Resolutions, Inc.
Charlotte, NC 28272-1083                           2001 Western Ave., Suite #400                  PO Box 566027
                                                   Seattle, WA 98121-3132                         Dallas, TX 75356-6027


Check ’n Go - Melrose Park                         Chicago Post Office ECU                        IDOR
1909 N Mannheim Rd                                 10027 S. Western Ave                           PO Box 64338
Melrose Park, IL 60160-1012                        Chicago, IL 60643-1925                         Chicago, IL 60664-0291



IRS 1                                              Illinois Department of Revenue                 MBI, Inc
PO Box 7346                                        Bankruptcy Section                             47 Richards Ave
Philadelphia, PA 19101-7346                        P.O. Box 64338                                 Norwalk, CT 06854-2309
                                                   Chicago, Illinois 60664-0291


OCWEN FEDERAL BANK/QC                              PCS Stamps & Coins                             PLS - Broadview
12650 INGENUITY DR                                 47 Richards Ave                                1900 W Roosevelt Rd
ORLANDO, FL 32826-2703                             Norwalk, CT 06854-2309                         Broadview, IL 60155-2926



PYOD, LLC its successors and assigns as assi       Portfolio Investments II LLC                   RISE
of FNBM, LLC                                       c/o Recovery Management Systems Corp.          PO Box 101808
Resurgent Capital Services                         25 S.E. 2nd Avenue, Suite 1120                 Fort Worth, TX 76185-1808
PO Box 19008                                       Miami, FL 33131-1605
Greenville, SC 29602-9008

Sierra Lending                                     U.S. Bank National Association, as Trustee f   Leonard J. Wheeler
P.O. Box 647                                       c/o Aldridge Pite, LLP                         1218 S 12th Ave
Santa Ysabel, CA 92070-0647                        4375 Jutland Drive, Suite 200                  Maywood, IL 60153-1964
                                                   PO Box 17933
                                                   San Diego, CA 92177-7921

Michael A Miller                                   Patrick S Layng                                Steve Miljus
The Semrad Law Firm, LLC                           Office of the U.S. Trustee, Region 11          The Semrad Law Firm, LLC
20 S. Clark, 28th Floor                            219 S Dearborn St                              20 S Clark, 28th
Chicago, IL 60603-1811                             Room 873                                       Chicago, IL 60603
                                                   Chicago, IL 60604-2027
Tom Vaughn        Case 16-10634           Doc 46      Filed 01/25/19 Entered 01/25/19 14:56:12                      Desc Main
55 E. Monroe Street, Suite 3850                         Document     Page 3 of 5
Chicago, IL 60603-5764




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank National Association, as Trustee       (d)Ocwen Loan Servicing, LLC as servicer for         End of Label Matrix
                                                    c/o Codilis & Associates, P.C.                       Mailable recipients   30
                                                    15W030 North Frontage Road, Suite 100                Bypassed recipients    2
                                                    Burr Ridge, IL 60527-6921                            Total                 32
 Case 16-10634         Doc 46       Filed 01/25/19 Entered 01/25/19 14:56:12          Desc Main
                                      Document     Page 4 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 16 B 10634
         Leonard J. Wheeler,                  )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
                DEBTOR.                       )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Leonard J. Wheeler, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed Chapter
13 Plan. Debtor states the following:


         1. Debtor respectfully requests that this motion be heard on short notice.

         2. On March 29, 2016, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         3. On July 25, 2016, this Honorable Court confirmed the Debtor’s Chapter 13 Plan of

            reorganization.

         4. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 100.00% of

            their allowed claims.

         5. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $410.00 monthly for 36 months.

         6. Debtor was unable to afford both regular expenses and his Plan payment. As a result, a

            default accrued.

         7. Debtor is paying his secured creditors 100% of their allowed claims and can continue

            making payments moving forward.
 Case 16-10634       Doc 46     Filed 01/25/19 Entered 01/25/19 14:56:12            Desc Main
                                  Document     Page 5 of 5


       8. Debtor respectfully requests this Honorable Court to defer the current plan default to

          the end of the plan of reorganization.

       9. Debtor is in a position to proceed with the instant case.

       10. Debtor has filed the instant case in good faith and intends to complete the plan of

          reorganization.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:



       A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in

          order to defer the current plan default to the end of the plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




                                                            /s/ Steve Miljus___
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 South Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
